Justice EAKIN,
concurring.
I agree that absent some other impropriety, the docket number assigned to an otherwise proper complaint is not determinative of the complaint’s validity.
There is merit to the view the term and number on the lien and complaint must be distinct. The Mechanics Lien Law clearly anticipates a mechanics’ lien docket, see 49 P.S. § 1507, which, ipso facto, means a distinct docket for that purpose. Pennsylvania Rule of Civil Procedure 1656(2) requires the complaint to include “the court and number and the date of filing of the claim and a copy thereof as an exhibit”— further support there is a distinction between the complaint and the “court and number” of the filed claim. Pa.R.C.P. 1656(2). Moreover, although it appears to speak based on practical experience rather than precedent, Tully Drilling Company v. Shenkin, 409 Pa.Super. 333, 597 A.2d 1230 (1991), enumerates separate dockets, files, and numbers. See id., at 1232. Accordingly, the trial court’s decision to require separate docket numbers has at least facial support.
Yet, while there is contemplation of separate docketing, there is no mandate of separate docketing. Such an absence violates neither statute nor Rule, and Tully’s pronouncement constitutes dicta. Thus, what happened here violates no law. However, the absence of illegality leaves the question of whether the repetition of docket numbers was somehow prejudicial to appellee. If it implied the complaint was not an effort to enforce the claim, such might be the case, but the notice to plead, which appellant included with each complaint, makes that implication a nullity.
*306The record reveals the mechanics’ lien claims were entered on the “regular” civil docket, with a designation of “MJ” after the number. See, e.g., Case Summary Report, 100 MAP 2014, 9/21/12, at 1. The subsequent complaints were docketed on the same civil docket. See, e.g., id., at 8. While this administrative .fact may be inconsistent with the contemplation of the statute and Rules, it is a fact nonetheless. Therefore, as both the complaints and claims would be discoverable by . a search, of the single civil docket, there appears no purpose or value to assigning a different number to the complaint. Instead, the key is whether the complaints were valid, and the record shows they were.